Exhibit 10.49

 

GOODRICH PETROLEUM CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY

 

Each non-employee director receives the following compensation:

 

  •  

an annual cash retainer fee of $10,000;

 

  •  

a meeting fee of $1,000 for each Board meeting attended and $500 for each
committee meeting attended;

 

  •  

an annual grant of common stock equal to $30,000 (based on the average closing
price of our common stock for 20 trading days preceding the annual meeting of
stockholders);

 

  •  

an additional cash retainer of $15,000 for the chairman of the Audit Committee;
and

 

  •  

an additional cash retainer of $5,000 for the chairman of the Compensation
Committee.